Order of business
Mrs Oomen-Ruijten has asked for the floor.
on behalf of the PPE Group. - (NL) Mr President, we discussed Russia in our last part-session. At the time, we sent messages to the President of the Commission and the President-in-Office of the Council telling them to discuss the Russian elections. We have now been informed that one party in Russia has been denied registration. On the other hand, the OSCE has informed us that they have been permitted to send observers to oversee the elections. We would like to receive a statement on the state of affairs in Russia as soon as possible. We also want to have a debate on this. I think that would be appropriate.
on behalf of the S&D Group. - (DE) Mr President, I would like to endorse this motion. However, it is up to the Conference of Presidents, as a sign of political will, to allow us also to have a brief statement and a debate on this matter in the July part-session, when the High Representative will also be here.
We are not having a debate now. We take note of this request and will pass it on to the relevant bodies.
We now move on to the order of business.
The final version of the draft agenda as drawn up by the Conference of Presidents at its meeting of 9 June 2011 pursuant to Rules 137 and 138 of the Rules of Procedure has been distributed.
Having consulted with the political groups, I would like to submit to the House the following proposed amendments to the final version of the draft agenda:
Thursday 23 June 2011
1. The vote on the report by Mr Kastler on the European Year for Active Ageing (2012) is postponed to the July part-session.
2. The report by Mr Tatarella on tractors placed on the market under the flexibility scheme will be included directly in the vote.
The deadline for tabling amendments is at 16:00 today.
Are there any comments?
There are no comments, so these amendments are accepted.
In addition, the following changes have been requested:
The Group of the Greens/European Free Alliance has requested that today, on Wednesday 22 June 2011, the debate on economic governance take place immediately after the debate on preparations for the European Council meeting and before the Dess report on the common agricultural policy.
(The amendment was rejected)
We shall now move on to the order of business for Thursday. The Confederal Group of the European United Left - Nordic Green Left has asked to postpone to a later part-session the vote on the reports included in the joint debate on economic governance (Ferreira, Feio, Ford, Goulard, Wortmann-Kool and Haglund.
Mr Klute has the floor to present the request.
Mr President, I would like to move that we postpone the debate and the vote on economic governance to the July part-session. Our reasons for wanting to do so are quite simple. The Ecofin Council met on Monday and once again made amendments to the compromises that had been negotiated. As MEPs we have not had sufficient time to have a proper look at these. The necessary translations were not available, either. We see this as unacceptable pressure being exerted by the Council and would ask you as fellow Members to resist this pressure and to vote in favour of the motion to postpone the debate and vote.
on behalf of the PPE Group. - Mr President, Europe urgently needs a strong foundation for the euro. We have been discussing this package for many months and now there is 98% agreement with the Council. We would like to have the vote tomorrow so that Parliament can express its views in a vote in plenary. Further negotiations with the Council are needed so we can get a final agreement before summer in order to have a strong foundation for the euro.
Mr President, we are looking at a package that has had last-minute changes made to it by the Economic and Financial Affairs Council, which have not yet been translated into the various languages. First of all, there is only one version - at least, I have only had access to an English version - which does not give us an exact picture of what happened. The second issue is that the facts involved are vitally important and the consequences are very serious for our countries and our peoples, not least bearing in mind the situations that are now being experienced here in the European Union, for instance in Greece and Ireland and, as is being announced, Portugal. We therefore think a more careful approach to these issues is required. That is why we insist that we need to put off voting on them until July.
The request is rejected.
The order of business is thus adopted.